Title: To Thomas Jefferson from Delahais, 4 May 1787
From: Delahais, M.
To: Jefferson, Thomas



Monsieur
Paris Ce 4. may 1787.

Permettés que je rappelle à votre Excellence Le payement des pensions de Messieurs Les officiers de L’amerique. Vous avés eu La bonté de me faire Esperer il y a déja du Tems que Ce payement ne Seroit point Eloigné; Cependant il ne se fait point et Monsieur Grand dit n’avoir reçu aucuns ordres à Ce sujet. Voila deux années Echües au premier Janvier Dernier: Je suis Chargé de les recevoir pour Monsieur Le Marquis de La Rouerie, M. Le Major Shaffner et Mon frere, qui m’en demandent Continuellement des Nouvelles et me Chargent de Vous prier de les faire payer. En conséquence J’ose prier Votre Excellence, pour Ces Messieurs de Vouloir bien presser les ordres necessaires pour Ce payement. J’aurois desiré Vous addresser moy même Cette priere de vive Voix, mais La Crainte de Vous être Trop à Charge m’a fait preferer Le party de vous l’addresser par Ecrit.
Je suis avec un profond respect Monsieur Votre Très humble et très Obéissant Serviteur,

Delahais

